Citation Nr: 0728365	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from October 1947 to 
August 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In April 2004, the Board remanded this case 
for the veteran to be afforded a Board hearing.  

In October 2004, the veteran testified before a Veterans Law 
Judge at the RO.  This Veterans Law Judge has since left 
employment with the Board.  Although the veteran was offered 
an additional Board hearing, he declined to have such a 
hearing.  

In March 2006, the Board determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a bilateral foot 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, the Court granted the joint motion to vacate 
the Board's decision, and remanded the case to the Board for 
action consistent with the motion.

In November 2006, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a bilateral foot disorder.  The issue of 
service connection for bilateral foot disorder was remanded.  
The case has been returned to the Board for appellate 
adjudication.  


FINDING OF FACT

A bilateral foot disorder is not attributable to service.  




CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
the veteran was sent a VCAA letter dated in November 2002.  
Thereafter, he was sent another VCAA letter in November 2006.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in July 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

There were no complaints, findings, treatment, or diagnosis 
of any foot disease or injury during service.  The veteran 
was afforded a separation examination in August 1950.  At 
that time, the examiner indicated that evaluations of the 
bones, joints, muscles, and feet, were normal.  The veteran 
was separated from service in August 1950.  

In November 1955, the veteran applied for VA compensation 
benefits.  He reported that he had incurred a lung disorder 
during service.  He made no mention of any foot disorder.  

In February 1980, the veteran was seen by a private 
physician, R.E.O., M.D., for a possible right inguinal 
hernia.  At that time, the veteran reported that he had 
fractured his feet while he was in the service in the Korean 
War.  There were no indicated findings regarding the feet at 
that time.  The veteran also reported that he had suffered a 
ruptured disc in his back in the 1960's.  

In June 1991, the veteran again applied for VA compensation 
benefits.  He reported that he had incurred hearing loss 
during service.  He made no mention of any foot disorder.  

In August 1996, the veteran was provided private 
cardiovascular treatment.  At that time, the veteran denied 
having any significant muscular, skeletal, bone, or joint 
abnormalities.  Physical examination of the extremities 
revealed no clubbing, cyanosis, or edema.  March and June 
1997 examinations revealed the same findings.  

In June 1998, the veteran applied for VA compensation 
benefits.  He reported that he had incurred, in pertinent 
part, a bilateral foot disorder during service, in 1949.  

Thereafter, VA medical records were obtained.  October 1999 
x-rays revealed no evidence of osteomyelitis or lesions of 
the foot bones.  There were no fractures of either foot nor 
were residuals of old fractures identified.  In May 2000, the 
veteran reported that he had bilateral foot pain.  He stated 
that he had had foot problems for over 50 years.  He related 
that he had suffered "broken ankles" while in the military.  
The assessment was bilateral foot pain.  May 2000 x-rays 
revealed subluxation of the proximal phalanx of the right 5th 
toe.  

In a July 2000 letter, K.W.H., D.P.M., stated that the 
veteran had been seen in his office several months ago, 
complaining of bilateral foot pain.  The veteran stated that 
during service, he was on a ship and his feet slid underneath 
a part of the ship where they became lodged.  He indicated 
that the feet had to be extricated and had been painful ever 
since.  It was noted that some marked bony spurs had formed 
around the base of the first metatarsal cuneiform area.  The 
veteran had undergone surgery on his right foot to remove the 
spurs.  K.W.H., D.P.M., stated that the findings at the time 
of surgery showed quite a bit of bony proliferation which was 
probably consistent with some type of trauma to the foot.  It 
was noted that the veteran's feet were not seen before the 
time of service so there was no way to tell for sure if this 
was exactly the cause, but it was very possible that this 
could have caused it.  

In November 2002, a buddy statement was received from a 
person who served with the veteran in which this person 
indicated that the veteran had an accident aboard the USS 
Chicot AK-170 in about 1950.  The nature of the accident was 
not indicated.  

In December 2002, Dr. O. submitted a letter in which he 
stated that the veteran had been treated in his family 
practice from approximately 1963 to 1992.  The physician 
noted that the veteran had come to him on several occasions 
during the past year wanting the veteran to verify that he 
had problems with his feet.  On a history and physical that 
was performed by this physician in February 1980, he had put 
on his review of systems that the veteran had fractured feet 
when he was in the service during the Korean War.  As far as 
this physician knew, the veteran had not told any untruths 
with regard to his past medical history so he had no reason 
to doubt that he had fractured his feet during service.  

In July 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran reported that he had a 
long history of painful feet which he related to trauma 
during service.  However, the examiner reviewed the service 
medical records and noted that there was no documentation of 
any foot problems or of any treatment to the feet.  The 
negative October 1999 x-ray of the feet was noted.  Physical 
examination revealed multiple heel scars which were residuals 
of the bony spur excisions.  The current assessment was 
chronic bilateral foot pain, undiagnosed.  The examiner noted 
that the veteran had previously had negative x-rays of the 
feet, a whole body scan which showed age-related degenerative 
joint disease (in other body areas), and negative 
rheumatology clinic findings.  A consultation from the 
podiatry clinic was requested.  

In September 2003, the veteran was seen by VA in the podiatry 
department.  The veteran complained of feet pain.  He 
reported that he broken both his feet 54 years ago while in 
the service and his feet had hurt since that time.  Multiple 
right hammertoe deformities were present.  In addition, the 
veteran had splaying of the forefoot.  X-rays revealed no 
acute fracture, subluxation, dislocation, or osseous erosion.  
The veteran had right hammertoe deformities and splaying of 
the forefoot metatarsals.  The impression was metatarsalgia 
secondary to 1st ray hypermobility bilaterally.  The veteran 
was given over the counter (OTC) inserts.  

In October 2004, the veteran and his wife testified at a 
Travel Board hearing.  At that time, the veterans stated that 
during service, in 1949 or 1950, he was aboard the USS Chicot 
AK-170 when he slipped and his feet went under a part of the 
ship.  His feet were fractured and he had to be carried by 
three other service members.  He indicated that he did not 
seek treatment immediately after service and was also refused 
treatment by VA as his feet were not service-connected.  His 
spouse indicated that when she met the veteran, his shoes 
were untied and he told her that he could not tie his shoes 
because he hurt his feet in the Navy.  

The veteran submitted another buddy statement in which it was 
indicated that while a bad storm was occurring on board ship 
in service, this person and the veteran were tarping a cargo 
hole.  The veteran was pulling the tarp when he slipped and 
his feet went under the angles which caused injury.  

Thereafter, additional VA treatment records were obtained.  
In January 2006, the veteran complained that his feet were 
"rotten away."  The next month, the veteran was seen in the 
podiatry clinic.  It was noted that he was having pain in the 
balls and heels of his feet.  He had a 1st met-cuneiform 
exostectomy on both feet and a Morton's neuroma neurectomy 
performed to the 3rd interspace, previously.  The veteran 
reported that the pain had existed for 30 years which was 
relieved by the neuroma excision for about 2 years, but then 
the pain returned.  He tried using orthotics, but they did 
not work and made his feet worse.  Physical examination was 
performed.  The current diagnoses were neuroma of the 2nd 
interspace bilaterally with recurrent stump neuroma of the 
3rd interspace of the right foot with bilateral 
metatarsalgia; plantar fasciitis, bilaterally; and 
onychomycosis of the toenails.  The veteran was given steroid 
injections for pain as well as OTC inserts with metatarsal 
pads.  

In April 2006, the veteran again complained of feet pain.  He 
indicated that the pain was located in the balls and heels of 
his feet.  He reported that the steroid injections had not 
helped.  He also indicated that he threw the OTC inserts away 
because they worsened the pain.  Physical examination was 
performed.  The diagnoses were: generalized pain which was 
likely neuropathic in nature, although idiopathic; plantar 
fasciitis, bilaterally; and onychomycosis.  Several weeks 
later, it was again noted that the veteran reported having 
burning pain in his feet which sounded neurological.  The 
veteran was subsequently diagnosed as having diabetes 
mellitus.  In October 2006, the veteran underwent an 
electromyography (EMG).  It was noted that the veteran was a 
farmer with a history of multiple medical problems.  The 
veteran reported that he had experienced feet pain and 
sensory loss for 50 years, perhaps worse after trauma, 
although the examiner did not note the nature of any trauma.  
Nerve conduction studies were abnormal.  There was mild 
distal sensorimotor polyneuropathy such as might be seen with 
diabetes, vitamin deficiencies, thyroid disease, or other 
metabolic or autoimmune insults.  It was noted that a B-12 
vitamin deficiency should be considered.  There was little 
evidence of previous or ongoing right lumbar radiculopathy.  
The veteran was subsequently evaluated for gait disturbance 
and peripheral neuropathy.  It was noted that the EMG did not 
show peripheral neuropathy; however, the veteran had been 
recently diagnosed as having diabetes.  

In November 2006, it was again noted that the veteran had 
feet pain which had been present for 57 years.  The veteran 
related that he had herniated his back in 1967.  Vascular, 
neurological, skin, and musculoskeletal testing was 
performed.  The examiner opined that the pain in the 
veteran's feet was neurogenic in nature and was coming from 
his back.  His calluses were due to decreased fat padding in 
his feet and the skin problems were related to farming in 
soil with heavy metals.  He was started on a multivitamin.  

The veteran has presented lay evidence that he injured his 
feet during service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  In Barr v. Nicholson, No. 04-0534 (U.S. Vet. 
App. June 15, 2007), the Court indicated that varicose veins 
was a condition involving "veins that are unnaturally 
distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report that he injured his feet 
during service.  The lay person who stated that he saw the 
veteran injure his feet during service is competent to state 
that the veteran appeared to suffer an injury to his feet.  
The Board finds these statements to be competent and to also 
be credible.  However, the question remains as to whether any 
currently diagnosed foot disorder is related to this 
inservice injury.  

Following the alleged injury, the veteran did not report any 
complaints regarding his feet.  He has explained that there 
was a lack of medical personnel to make such a report.  
However, he was afforded a separation examination.  The Board 
finds that this medical report is also competent evidence.  
The veteran did not report any feet complaints at that time.  
A physical evaluation of the feet was performed.  The 
examiner specifically determined that the feet were normal 
when the veteran was separated from service.  

Thereafter, the veteran applied for VA compensation benefits 
in 1955.  The veteran did not report that he had any residual 
foot disability at that time.  This is consistent with the 
separation examination which showed that there was no 
residual foot disability prior to discharge.  In 1980, the 
veteran told his private physician that he had fractured his 
feet while he was in the service in the Korean War.  The 
Board notes that a fracture is not a simple medical question.  
See Jandreau.  Therefore, the veteran is not qualified to 
report that a fracture or fractures had taken place.  He is 
qualified to state that he had injured his feet.  However, 
either way, there were no indicated findings regarding the 
feet at that time nor did the veteran report any foot 
problems.  

The lack of any diagnosis regarding the feet in the years 
following service are consistent with the later records dated 
in the 1990's.  Specifically, in 1991, when the veteran again 
applied for VA compensation benefits, he did not claim any 
residual foot disorder.  Private medical records dated in the 
mid 1990's also do not reflect any bilateral foot disorder.  

In June 1998, the veteran initially reported having a current 
foot disorder.  However, 1999 x-rays were negative not only 
for current foot disability, but for any evidence of prior 
fracture.  May 2000 x-rays revealed subluxation of the 
proximal phalanx of the right 5th toe.  This is the initial 
diagnosis of any underlying foot pathology by a medical 
professional.  The 1980 notation only noted a history as 
provided by the veteran; there were no current findings or 
diagnosis at that time.  

In 2000, it was noted that the veteran had undergone surgery 
to remove bony spurs from his feet.  The veteran told the 
physician that he had injured his feet during service.  
K.W.H., D.P.M., stated that the findings at the time of 
surgery showed quite a bit of bony proliferation which was 
probably consistent with some type of trauma to the foot.  It 
was noted that the veteran's feet were not seen before the 
time of service so there was no way to tell for sure if this 
was exactly the cause, but it was very possible that this 
could have caused it.  Thus, this medical professional did 
not provide any definitive opinion and essentially couched 
his opinion in terms of possibility.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service is insufficient to establish service 
connection); see also Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In December 2002, Dr. O. acknowledged that he had recorded 
the veteran's medical history in 1980 that he had fractured 
his feet during service.  He stated that as far as he knew, 
the veteran had not told any untruths with regard to his past 
medical history so he had no reason to doubt that he had 
fractured his feet during service.  The Board notes that this 
medical professional also did not provide a definitive 
opinion.  The question is whether any current bilateral foot 
disability is related to service.  That question was not 
addressed.  

In July 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The examiner noted that there was 
no inservice documentation of any foot problems or of any 
treatment to the feet and an October 1999 x-ray report was 
negative.  The current assessment was chronic bilateral foot 
pain, undiagnosed.  No current underlying foot pathology was 
diagnosed and the veteran was referred for further podiatry 
evaluation.  In September 2003, the veteran was seen by VA in 
the podiatry department.  The veteran complained of feet 
pain.  He reported that he broken both his feet 54 years ago 
while in the service and his feet had hurt since that time.  
The impression was metatarsalgia secondary to 1st ray 
hypermobility bilaterally.  Thus, the examiner felt that 
current disability was due to hypermobility.

Significantly, subsequent VA records have been obtained.  The 
veteran currently has diagnoses of multiple Morton's 
neuromas; bilateral metatarsalgia or generalized pain; 
plantar fasciitis, bilaterally; and onychomycosis of the 
toenails.  The VA examiners have recently indicated that the 
pain is neurogenic and is related to a back disorder.  The 
other feet problems are also not shown by competent medical 
evidence to be related to service including Morton's 
neuromas, hammertoe deformities, splaying of the forefoot 
metatarsals, plantar fasciitis, and onychomycosis.  The 
veteran's lack of padding caused calluses and his work in 
farming soil resulted in skin problems.  The private opinion 
regarding heel spurs is found to be speculative, as noted 
above.  In short, there is no persuasive evidence that any of 
the veteran's current bilateral foot disabilities is due to 
any claimed bilateral foot injury in service.

The veteran has essentially stated that he had foot pain or 
metatarsalgia over the years due to the alleged inservice 
injury.  For veterans, disability compensation derives from 
two statutes, sections 1110 and 1131 of title 38, United 
States Code. Both provide for compensation, beginning with 
the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
Board finds that probative and competent medical nexus 
evidence is absent from this case.

Therefore, in sum, the veteran essentially asserts that an 
inservice injury resulted in residual bilateral foot 
problems.  In support of his claim, he has submitted lay 
evidence that the injury occurred and that he had problems 
with his feet thereafter.  The remainder of the record shows 
that the veteran has complained of foot pain since 1998, not 
since service.  Although the veteran is competent to report 
that the pain was present prior to that time, the record, 
however, reflects medical treatment from the 1950's until his 
1998 claim with no such reports of pain.  The lack of any 
report by the veteran when he was otherwise reporting medical 
complaints constitutes negative evidence and therefore 
diminishes the credibility of his report of pain.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Further, even assuming the veteran had foot pain, the 
competent medical evidence does not attribute any of the 
currently diagnosed various foot disabilities, as previously 
identified, to service.  

Accordingly, service connection for a bilateral foot disorder 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.




ORDER

Service connection for a bilateral foot disorder is denied.  


____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


